            Case 6:19-cv-01071-AA     Document 69   Filed 10/08/20   Page 1 of 4




: C.-S.-S.-C.-P.-S.-G.-P. FLAG OF THIS DOCUMENT-POSTAL-VESSEL-COURT-VENUE.

                                UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      EUGENE DIVISION

James-Brent: Alvarez.                           Case No.: 6:19-cv-01071-AA
               an individual,
                                                PLAINTIFF’S MOTION FOR A SECOND
       v.                                       EXTENSION OF TIME TO STATE HIS
                                                OJBECTIONS TO THE COURTS’ SECOND
Luke Sitts, an individual;                      OPINION AND ORDER
Geri Brooks, an individual;
Scott Geeting, an individual;
Steven Barrett, and individual;
Don Morris, an individual;
Matthew Carmichael, an individual;
Michael H. Schill, an individual,

               Defendants.
           Case 6:19-cv-01071-AA           Document 69         Filed 10/08/20       Page 2 of 4



                                        LR 7-1 CERTIFICATION

                 Plaintiff certifies that he has conferenced with counsel for defendants—Luke Sitts, Geri
Brooks, Scott Geeting, Steven Barrett, Don Morris, Matthew Carmichael, and Michael H. Schill, by email
on October, 8, 2020, in regards to the matters scribed herein, and council for defendants were not able to
provide a response without twenty-four (24) hour notice.

                                                 MOTION

                 In accordance with Fed. R. of Civ. P. 6(b), and without waiver of any rights, plaintiff,
respectfully, moves the Court for an order extending the deadline a second time to file an objection and a
response to the Court’s Opinion and Order (ECF No. 64) filed August 25, 2020.

                                                 MEMORANDUM

                 On August 25, 2020, the Court ordered and Opinion and Order granting defendants’
motion to dismiss plaintiffs’ second amended complaint and denying plaintiff’s motion to file a third
amendment complaint. (ECF No. 64.) On September 24, 2020, plaintiff filed a request for an extension of
time to state his Objections to the Court’s Opinion and Order (ECF No. 67.) and on September 25, 2020
the Court, most graciously, extended the plaintiff time.
                 Plaintiff has made good use of the time the Court has granted him. Settling one of the
eight cases he was litigating and claiming victory in another. Furthermore, plaintiff is nearly finished
with this Motion for Review (his objections) for consideration of leave to amend his complaint, and
further, provided himself with the time to finish.
                  However, due to weather (mold has set in), plaintiffs’ schedule changed and he has had
to begin fulfilling his obligation to contracts by starting work on October 7, 2020, instead of October 10,
2020, as previously planned. The plaintiff worked nearly all day and night on October 7, 2020, from the
moment he arose until 4:00am, and has to continue to work 18 hour days on October 8 and 9, 2020. This
is because he is helping the cannabis farmers harvest their crops, and has been waiting the entire year for
this opportunity. He has been with out work the entire year, and has been waiting for this opportunity to
fulfill his obligations to contracts.
                 Plaintiff will have time to finish his Motion for Review to the Court’s Second Opinion
over the weekend, because the crops will be brought down and drying for harvest. Plaintiff, respectfully,
begs the Court for a four (4) day extension of time to finish his Motion for Review, that would move the
deadline from October 8, 2020, to October 12, 2020. This motion is neither opposed or unopposed
because as noted above, council did not have enough time to confer with their clients due to the short
notice on the plaintiff’s behalf.
          Case 6:19-cv-01071-AA             Document 69       Filed 10/08/20      Page 3 of 4



                May the Court note, that the plaintiff is currently working around the clock (night and
day), with limited breaks and sleep, and thereby, made contact with the defendants as time permitted.
Furthermore, this motion is made in good faith and not for the purpose of delay, as the matters scribed
above was out of the plaintiff’s control.

                DATED this 8th day of October, 2020.

                                                 THE PLAINTIFF

                                                 s/James-Brent: Alvarez UCC 1-308
                                                 James-Brent: Alvarez
                                                 c/o 30924 Kenady Lane
                                                 Cottage Grove, Oregon [97424]
          Case 6:19-cv-01071-AA            Document 69          Filed 10/08/20     Page 4 of 4



                                      CERTIFICATE OF SERVICE

                I hereby certify that I served the foregoing Plaintiff’s motion for a second extension of
time to respond to the Court’s second Opinion and Order on:

        Namoi Levelle Haslitt, OSB No. 075857
        naomi.haslitt@millernash.com
        Iván Resendiz Gutierrez, OSB No. 154617
        ivan.resendiz@millernash.com
        MILLER NASH GRAHAM & DUNN LLP
        3400 U.S. Bancorp Tower
        111 S.W. Fifth Tower
        Portland, Oregon 97204
        Telephone: 503.224.5858
        Fax: 503.224.0155

        Attorneys for Defendants
        Luke Sitts, et al.

by the following indicated method of service set forth below:

        Email: as agreed on by all parties involved during the Covid-19 situation, until either party
terminates the agreement.

                DATED this 8th day of October, 2020.

                                                  s/James-Brent: Alvarez UCC 1-308
                                                  James-Brent: Alvarez
                                                  c/o 30924 Kenady Lane
                                                  Cottage Grove, Oregon [97424]
